The Attorney              General of Texas
                                             December        14,     1978

JOHN L. HILL
Attorney General


supremeCO”” Building   Mr. Don R. Stiles                                    Opinion No. H- 12 8 3
P.O.BOX1.2548
Austin,TX. 78711       Executive Director
51*,4x-2501            Texas Adult Probation Commission                     Re: Authority       of the Adult
                       P. 0. Box 12427                                      Probation Commission to provide
                       Austin, Texas 78701                                  assistance   for supervision  of
                                                                            persons on pre-trial bond.

                       Dear Mr. Stiles:

                              You have asked if the Texas Adult Probation Commission may provide
                       state aid to judicial districts to be used by probation departments       for
                       supervision of persons released from custody on pre-trial bond and pre-trial
                       diversion programs.

                            The Texas Adult Probation Commission is created by article                42.121,
                       Code of Criminal Procedure. The purpose of the commission is

                                   to make probation services available throughout the
                                   state, to improve the effectiveness          of probation
                                   services, to provide alternatives     to incarceration  by
                                   providing financial aid to judicial districts for the
                                   establishment and improvement of probation services
                                   and community-based        correctional    programs    and
                                   facilities other than jails or prisons, and to establish
                                   uniform probation administration standards.

                       Section 1.01. The commission is empowered to provide financial assistance to
                       judicial districts for these purposes. Section 4.01. The money appropriated by
                       the legislature for this purpose is required to be the amount necessary to
                       maintain and improve state-wide probation services.        Section 4.02.   The
                       commission is authorized to cooperate with other governmental agencies “to
                       improve probation services. ” Section 3.04. It may apply for ,snd accept gifts
                       or grants for use in “maintaining and improving probation services.” Section
                       3.03.

                            The powers and duties of the commission are all cast in terms of
                       probation, which is a post-trial procedure. Code Crim. Proc. arts. 42.12, g 2;
                       42.13, S 2. Accordingly, we do not believe that under present law the
                       commission has authority to fund a pre-trial release program.




                                                        P.    5066
Mr. Don R. Stiles   -   Page 2   (H-1283)



                                      SUMMARY

            The Texas Adult Probation Commission does not have
            authority under present law to provide financial assistance
            to pre-trial release programs.




                                             Attorney General of Texas

APPROVED:                        //




Opinion Committee




                                        P.   5067